 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 ELLEN LONDON (CABN 325580)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7288
 6        FAX: (415) 436-7169
          ellen.london@usdoj.gov
 7
   Attorneys for Federal Defendant
 8

 9                                   UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA

11                                           OAKLAND DIVISION

12

13   THE CENTER FOR INVESTIGATIVE                    )       No. 4:19-cv-01843 KAW
     REPORTING and WILL EVANS,                       )
14                                                   )       STIPULATION AND [PROPOSED] ORDER TO
             Plaintiffs,                             )       SET SUMMARY JUDGMENT BRIEFING
15                                                   )       SCHEDULE
        v.                                           )
16                                                   )
     UNITED STATES DEPARTMENT OF                     )
17   LABOR,                                          )
                                                     )
18           Defendant.                              )
                                                     )
19

20           WHEREAS, under the current briefing schedule in place, Defendant will file its opposition to the
21 cross-motion for summary judgment on October 21, 2019; and Plaintiffs will file their reply on

22 November 4, 2019 (ECF No. 26);

23           WHEREAS, the Government has requested additional time to file its opposition; and
24           WHEREAS, the below proposed schedule would not change the date of the hearing currently
25 scheduled for November 21, 2019;

26           IT IS HEREBY STIPULATED that Defendant will file its opposition on October 28, 2019; and
27 Plaintiffs will file their reply on November 12, 2019.

28

     STIPULATION AND [PROPOSED] ORDER
     4:19-cv-01843 KAW                                   1
 1 DATED: October 11, 2019                                  Respectfully submitted,

 2                                                          DAVID L. ANDERSON
                                                            United States Attorney
 3
                                                                      /s/ Ellen London*
 4                                                          ELLEN LONDON
                                                            Assistant United States Attorney
 5
                                                            Attorneys for Federal Defendant
 6

 7 DATED: October 11, 2019                                  THE CENTER FOR INVESTIGATIVE
                                                            REPORTING
 8
                                                                 /s/ D. Victoria Baranetsky
 9                                                          D. VICTORIA BARANETSKY
10                                                          Attorneys for Plaintiffs
11
   *In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of perjury
12 that counsel for Plaintiff has concurred in the filing of this document.

13
                                             [PROPOSED] ORDER
14

15
             Pursuant to Stipulation, IT
                                       theISGovernment's
                                             SO ORDERED. opposition is due by 10/28/19, and plaintiffs may file
16
     their reply by 11/12/19. The hearing is continued to 12/15/19.
17
     Dated:         10/18/2019
18

19

20                                         THE HONORABLE KANDIS A. WESTMORE
21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     4:19-cv-01843 KAW                                  2
